The principles of law governing the case as presented by count A are clearly stated in Harton v. Belcher, 195 Ala. 186,70 So. 141, and Berry v. Wooddy, 16 Ala. App. 348, 77 So. 942. Count A is not subject to the objection that it does not state a substantial cause of action, and it was not subject to the stated ground of demurrer.
The statute of limitations of 1 year was not pleaded, and the limitations of 3, 6, and 10 years are not appropriate or applicable to an action for deceit. Code 1907, § 4840, subd. 5.
The defendant's request "to find the facts in this cause at the trial thereof" is not a request for "a special finding of facts," and the rendition of judgment without such special finding of facts did not contravene any right given to the appellant by Code 1907, § 5360, which provides that "the finding of the court may be general, * * * unless the parties, or either of them, in writing, request a special finding of the facts."
The subject-matter of count A arises out of the same subject-matter as the other counts, and the allowance of the amendment of the complaint by adding count A was permissible. Gambill v. Fox Typewriter Co., 190 Ala. 36, 66 So. 655.
There was evidence which, if believed, justified the findings of the trial court. Hackett v. Cash, 196 Ala. 403, 72 So. 52; Pinkard v. Cassels, 195 Ala. 353, 70 So. 153.
We find no reversible error in the record, and the judgment of the trial court is affirmed.
Affirmed.